DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8, 11-19, 26, 28, 29, 31-35, and 38 are under consideration in this office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show color discernment as described in the specification.  On page 5, last two lines, Figure 10 discusses “appearance of the first red line vs. the first blue line on the left)”.  These color distinctions cannot be discerned because the drawings are in black and white.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1)	Claims 1-8, 11-19, 26, 28, 29, 31-35, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,391,184. Although the claims at issue are not identical, they are not patentably distinct from each other because overlapping non-mutually exclusive scope.
Regarding instant claim 1, patent claim 1 discloses a method of delivering a therapeutic agent to the central nervous system of a mammal, comprising administering to the mammal's cisterna magna an rAAV particle comprising an AAV capsid protein 
Regarding instant claim 2, patent claim 2 discloses a method of treating a disease in a mammal comprising administering administering to the mammal's cisterna magna an rAAV particle comprising an AAV capsid protein and a vector comprising a nucleic acid encoding a therapeutic agent inserted between a pair of AAV inverted terminal repeats in a manner effective to infect a cell that contacts the cerebrospinal fluid (CSF) of the mammal, wherein the cell expresses the therapeutic agent so as to treat the disease. These disclosures expressly disclose all the limitations of instant claim 2.  Patent claim 2 more narrowly specifies that the method also administers an immunosuppression agent, the route of administration can alternatively also be by brain ventricle, subarachnoid space or intrathecal space,  the disease is LINCL, the therapeutic agent is TPP1 or CLN2, and the mammal is a primate.  As such patent claim 2 is a species of instant claim 2, therefore rendering instant claim 2 obvious.
Regarding instant claim 3, patent claim 1 discloses method of delivering a therapeutic agent to the central nervous system of a mammal, comprising administering to the mammal's brain ventricle, subarachnoid space, or intrathecal space an rAAV 
Regarding instant claim 4, patent claim 2 discloses method of treating a disease in a mammal comprising administering an immunesuppression agent to the mammal and administering to the mammal's brain ventricle, subarachnoid space or intrathecal space an rAAV particle comprising an AAV capsid protein and a vector comprising a nucleic acid encoding a therapeutic agent inserted between a pair of AAV inverted terminal repeats in a manner effective to infect a cell that contacts the cerebrospinal fluid (CSF) of the mammal, wherein the cell expresses the therapeutic agent so as to treat the disease.  These disclosures expressly disclose all of the limitations of instant claim 4.  Patent claim 2 more narrowly specifies that an immunosuppression agent is administered, the route of administration can also be via the cisterna magna, the therapeutic agent is TPP1 or CLN2, the disease is LINC, and the mammal is a primate.  Therefore, patent claim 2 is a species of instant claim 4, thus rendering instant claim 4 obvious.

Regarding instant claim 6, patent claim 4 discloses the method of claim 1, wherein the cell is an ependymal, pial, endothelial, brain ventricle, and/or meningeal cell. Thus patent claim 4 expressly discloses all of the limitations of instant claim 6.
Regarding instant claim 7, patent claim 1 discloses the further administration of the rAAV via brain ventricle, subarachnoid space, and/or intrathecal space.
Regarding instant claim 8 and 11, patent claim 1 species that the mammal is a primate, thus disclosing a non-rodent mammal (claim 8), more specifically a primate (claim 11).  
Regarding claim 12, patent claim 5 specifies the primate as a human, thus disclosing all of the limitations of instant claim 12.
Regarding claim 13, patent claim 1 discloses a nucleic acid encoding the therapeutic agent.  Thus patent claim 1 expressly discloses all of the limitations of instant claim 13.
Regarding instant claim 14, patent claim 1 specifies the protein TPP1.  Thus patent claim 1 expressly discloses the limitations of instant claim 14.
Regarding instant claim 15, patent claim 1 discloses a nucleic acid encoding a therapeutic agent, wherein the therapeutic agent it TPP1, which is a lysosomal hydrolase.  Thus patent claim 1 expressly discloses the limitations of instant claim 15.

Regarding instant claims 17-19, patent 2 discloses a LINC, which is a LSD as claimed. Thus patent claim 2 expressly discloses the limitations of instant claims 17-19.
Regarding instant claim 26, patent claim 6 discloses the method of claim 1, wherein the rAAV particle is injected at 1-4 locations in the brain.  Thus patent claim 6 expressly discloses the limitations of instant claim 26.
Regarding instant claims 28 and 29, patent claim 7 discloses the method of claim 1, wherein the rAAV particle is an rAAV2, rAAV4, rAAV5 and/or rAAV9 particle.  Thus the patent claim expressly discloses the limitations of instant claims 28 and 29.
Regarding claim 31, patent claim 8 discloses the method of claim 1, wherein the rAAV particle comprising the therapeutic agent is administered in a single dose to the mammal's cisterna magna.  Thus patent claim 31 expressly discloses all the limitations of instant claim 31.
Regarding claim 32, patent claim 1 further administers an immunosuppression agent.  As such, patent claim 1 expressly discloses all of the limitations of instant claim 32.
Regarding claim 33, patent claim 9 discloses the method of claim 1, wherein the immunesuppression agent is an anti-inflammatory agent.  Thus patent claim 9 expressly discloses all of the limitations of instant claim 33.
Regarding claim 34, patent claim 10 discloses the method of claim 9, wherein the anti-inflammatory agent is mycophenolate.  Thus patent claim 10 expressly discloses all of the limitations of instant claim 34.

Regarding claim 38, patent claim 2 disclose administration to cisterna magna, brain ventricle, subarachnoid space, or intrathecal space, thus disclosing the limitations of instant claim 38, rendering it obvious.

(2) Claims 3 and 4 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 14/402,064 (reference application) in further view of Liu (Liu et al. The Journal of Neuroscience 25(41):9321-9327, 2005).
. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application disclose a species of the instant claims.
Regarding instant claims 3 and 4, copending claim 4 teaches a method of delivering (i.e as claimed in instant claim 3) a human protein ApoE (i.e. a therapeutic agent as claimed in the instant claims) to the CNS of a non-rodent mammal to treat Alzheimer’s disease (i.e. treat a disease in a mammal as claimed in instant claim 4). The copending claim’s method comprising administering to the ependymal cell (i.e. administering to the mammal’s brain ventricle as claimed in the instant claims) an AAV2 particle comprising an AAV2 capsid protein and a vector comprising a nucleic acid encoding the human proteins ApoE protein inserted between a pair of AAV2 ITRs (i.e. an rAAV vector as claimed comprising a capsid protein and a nucleic acid sequence 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(3) Claims 1-8, 11-19, 26, 28, 29, 31-35, 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4-7, 13, 21, 22, 24, 28, 42, 45, 49, 50, 55, 62, and 37 of copending Application No. 14/402,064 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application disclose a species of the instant claims.
The instant claims are more broadly directed to a treating any disease with any therapeutic agent.  In contrast, the copending claims treat FTD with the therapeutic sequence of SEQ ID NO:1.  Thus, the copending claims disclose a species of the instant claims.


(4) Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 of copending Application No. 16/344298 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application disclose a species of the instant claims.
The instant claims are more broadly directed to a treating any disease with any therapeutic agent.  In contrast, the copending claims treat LSD with the polypeptide having lysosomal hydrolase activity.  Thus, the copending claims disclose a species of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(5) Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 of copending Application No. 15769931 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application disclose a species of the instant claims.
The instant claims are more broadly directed to a treating any disease with any therapeutic agent.  In contrast, the copending claims treat LSD with the polypeptide 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17-19 specify the disease of claim 1.  However, claim 1 is a method of delivery method and does not recite or imply any disease limitations. There is insufficient antecedent basis for this limitation in the claim.  As such, it is not apparent how the specification of disease species in claim 17-19 refer back to and/or relate to the method of delivery.
For purposes of interpretation, claims 17-19 are being interpreted as depending from claim 2 because this claim recites a disease to be treated.
 rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: Each disease listed in the claim has a different cause, has a different etiology, and a different therapeutic agent to treat it.  As such, the different disease do not share a substantial structural feature and a common use that flows from the feature.  In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s)1, 2, 5, 6, 8, 11-15, 17, 18, 26, 28, 29 and 35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tubert (US 2013/0158104 Pub date:6/20/2013; effective filing date:6/10/2011; of record in IDS).
	Regarding claim 1, Tubert discloses a method for treating a subject or individual having mucopolysaccharidosis (MSP) type IIIA by administering the nucleotide sequences, gene constructions, viral vector particles, expression vectors, or pharmaceutical compositions of the claimed invention (p. 6, [0077], lines 1-5).  These disclosures encompass a method of delivering a therapeutic agent, that is a viral vector.  Tubert discloses a preferred embodiment of the viral particle is an AAV particles comprising a first vector comprising SEQ ID NO:1 interposed between a first AAV terminal repeat and a second AAV terminal repeat, a CAG or hAAT promoter operably linked to SEQ ID NO:1, a second vector comprising an AAV rep gene and an AAV cap gene, and a third vector comprising and adenovirus helper function gene ([0069]-[0074]).  These disclosures encompass the limitations of the claimed AAV particle that is administered.  Tubert discloses administering the viral particle via intracisternal delivering by injection the AAV particle to the cisterna magna ([0027]; [0135]).  These disclosures encompass delivering a therapeutic agent to the CNS.  Tubert discloses that this route of administration allows for the distribution of the virus through the CSF and allows for the transduction of areas distant to the point of injection.  Tubert discloses that when such a vector, further comprising a GFP reporter gene, was administered to the cisterna magna the vectors were expressed by cells in regions close 
	Regarding claim 2, as discussed above, the method is disclosed for treating MSP  Type III.  As such, Tubert all discloses the limitations of claim 2.
	Regarding claim 5, Tubert discloses multiple embodiments of the therapeutic AAV vector that comprises secretory signal, the machinery necessary for secretion of the therapeutic protein from the cell expressing it ([0114]; [0087]; [0098]; [0101]; [0134]; [0135]).  Also as discussed above, Tubert discloses that the reporter proteins were found in the region of the site or administration and distantly by distribution through the CSF.  As such, Tubert demonstrates that the therapeutic agent is expressed and secreted into the CSF.  Thus, Tubert discloses all the limitations of claim 5.
	Regarding claim 6, Tubert discloses that the cell an ependymal, pial, endothelial, brain ventricle, and/or meningeal cell as discussed above ([0135]).
	Regarding claims 8, 11, and 12, Tubert discloses that the individual can be an arbitrary animal, preferably human or non-human mammal, more preferably mouse, rat, other rodents, rabbit, dog, cat, pig, cow, horse or primate, further more preferably human ([0045]).  These disclosures encompass the limitations of claims 8, 11, and 12.

	Regarding claim 15, Tuber discloses that only one administration may be sufficient because the promoter and the nucleotide sequence of the sulfamidase, located between the inverted terminal repeats (ITR) are incorporated in the genome of the cells of the individual ([0015]). Thus Tuber discloses a nucleic acid encoding a lysosomal hydrolase as claimed.
	Regarding claim 17, Tuber discloses MSP which is a LSC.  Thus, Tubert discloses the limitations of claim 17.
	Regarding claim 18, Tubert discloses MSP type IIIA as discussed above.  Thus Tubert discloses the limitations of claim 18.
Regarding claim 26, Tubert discloses injecting the particle into at least one location in the brain as discussed above.
Regarding claims 28 and 29, Tubert discloses that the AAV particle is a rAAV2, rAAV5, and/or rAAV9 ([0059]).
	Regarding  claim 31, Tubert discloses that only one administration may be sufficient because the promoter and the nucleotide sequence of the sulfamidase, located between the inverted terminal repeats (ITR) are incorporated in the genome of the cells of the individual ([0015]).  Thus, Tubert discloses the limitation of claim 31.
	Regarding claim 35, Tubert discloses a dose of 5.times.10.sup.10 vector genomes of the appropriate vector was administered intracisternally to 2 month old animals, which were sacrificed and analyzed 2 weeks later. Adeno-associated virus 
	In conclusion, the prior art of Tubert anticipates the instant claims because it explicitly discloses all of the limitations of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davidson (WO 2012/135857 pub date:10/4/2012 effective filing date:3/31/2011). 
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the copending application and the claimed invention were 
Regarding claims 3 and 4, Davidson discloses a method of treating a disease in a non-rodent mammal or alternatively delivering a protein to the CNS of a non-rodent mammal comprising administering to the CSF of the non-rodent mammal an rAAV2 particle comprising a capsid protein and a vector comprising a nucleic acid encoding a therapeutic protein inserted between a pair of AAV inverted terminal repeats in a manner effective to infect an ependymal cell in the non-rodent mammal, wherein the ependymal cell secretes the therapeutic protein into the CSF so as to treat the disease or deliver the protein (p. 33, claims 1-4).  Davidson discloses that the rAAV2 is administered/delivered to the CSF by infusing the rAAV particle through an intraventricular cannula in the brain ventricle (p. 29, lines 16-20).  As such, these disclosures encompass all of the limitation of claims 3 and 4.
In conclusion, the prior art of Davidson anticipates the claims because Davidson disclose all of the required limitations of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (Liu et al. The Journal of Neuroscience 25(41):9321-9327, 2005).
Regarding claim 3, Liu discloses in this study, we tested whether adeno-associated virus type 4 (AAV4) vectors could mediate global functional and pathological improvements in a murine model of mucopolysaccharidosis type VII (MPS VII) caused by beta-glucuronidase (BGD) deficiency. Recombinant AAV4 vectors encoding BGD were injected unilaterally into the lateral ventricle of MPS VII mice with established disease (p. 9321, abstract).  These disclosures encompass a method of delivering a therapeutic agent to the CNS of a mammal comprising administering to the mammal’s brain ventricle an rAAV particle comprising a nucleic acid encoding a therapeutic agent as claimed.  Liu also discloses transduced ependymal expressed high levels of recombinant enzyme, with secreted enzyme penetrating cerebral and cerebellar structures, as well as the brainstem. Immunohistochemical studies revealed close association of recombinant enzyme and brain microvasculature, indicating that BGD reached brain parenchyma via the perivascular spaces lining blood vessels.  Our data show that ependymal cells can serve as a source of enzyme secretion into the surrounding brain parenchyma and CSF. Secreted enzymes subsequently spread via various routes to reach structures throughout the brain and mediated pathological and functional disease correction (p. 9321, abstract).  These discloses encompass the limitations of in an manner effective to infect cell that contact the CSF of the mammal such that the cells express the therapeutic agent in the mammal as claimed.  Liu also discloses that the AAV4 vector used in this study contains the RSV (the Rous sarcoma virus long-terminal repeat) promoter upstream from human BGD cDNA sequences. The 
Regarding claim 4, Liu discloses that aversive associative learning was tested by
Context fear conditioning. Compared with age-matched heterozygous controls, affected mice showed impaired conditioned fear response and context discrimination. This behavioral deficit was reversed 6 weeks after gene transfer in AAV4 BGD-treated MPS VII mice (p. 9321, abstract).  Thus Liu expressly discloses the limitations of the treatment method of claim 4.
	In conclusion, the prior art of Liu anticipates the claims because it expressly discloses each and every limitation of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gao (US 2013/0195801 Pub date:8/1/2013 effective filing date:4/23/2010).

Thus the prior art of Gao anticipates the instant claims because Gao discloses all of the required limitations of the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 7, 26, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tubert (US 2013/0158104 Pub date:6/20/2013; effective filing date:6/10/2011; of record in IDS) as applied to claims 1, 2, 5, 6, 8, 11-15, 17, 18, 26, 28, 29 and 35 above, and further in view of Gao (US 2013/0195801 Pub date:8/1/2013 effective filing date:4/23/2010).
Tubert teach the claimed invention as discussed above. Tubert does not teach using administering to multiple brain locations, such as 2 to 5 position in the brain (claim 26) or more particularly administering to the cisterna magna and one of the brain ventricle, subarchnoid space, or intrathecal space (claim 7 and claim 28).  However, Gao teaches combined intrathecal/intraventricular administration that broadens the regions of the brain infected and transduced with the AAV viruses ([0146]; [0147]).  As such, Gao provides motivation to inject the AAV into multiple brain locations.  Also Tubert demonstrates that cisterna magna administration as discussed above Gao teach effective ventricular administration as discussed above.  
As such, it would have been obvious to an artisan of ordinary skill at the time of effective filing to use multiple routes of administration, as taught by Gao, in the methods of Tubert.  Further, it would also have been obvious to choose from the combination of cisterna magna administration, as taught by Tubert, and a ventricular administration, as taught by Gao, subarachnoid space administration, as taught by Gao, and/or intrathecal space administration, as taught by Gao, from a finite number of predictable combined routes of administration to predictably arrive at the claimed methods of claims 7, 26, and 38.  An artisan would have a reasonable expectation of success because all three arts 
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tubert (US 2013/0158104 Pub date:6/20/2013; effective filing date:6/10/2011; of record in IDS) as applied to claims 1, 2, 5, 6, 9, 12, 15-20, 22-24, 28, and 31 above, and further in view of Shin (Shin et al.  Human Gene Therapy 23:202-209, Feb 2012; of record in IDS).
Regarding claim 32, Tubert teaches the claim as discussed above.  Tubert does not teach that their gene therapy method further comprising administering an immunosuppression agent.  However, Shin teaches that in contrast to mice, direct delivery of AAV vectors to non-rodent models, such as dogs, is associated with considerable immune rejection.  Shin teaches that administration of immunosuppression 
As such, it would have been obvious to an artisan of ordinary skill at the time of effective filing to additionally administering immunosuppression agents, cyclosporine and mycophenolate mofetil, to the non-rodent mammal administered the AAV gene therapy vector in the method of Tubert to arrive that the invention as recited in claim 32.  The artisan would have a reasonable expectation of success because Shin teaches that immunosuppressive therapy in combination with AAV gene therapy is effective.  Further, the artisan would be motivated to include an administration of immunosuppressive agents, as taught by Shin, because Shin teaches that such immunosuppressive therapy reduced the immune response associated with the administration of the AAV gene therapy vector that hinders the effectiveness of AAV gene therapy in non-rodent mammals.
Regarding claims 33 and 34, these claims specify that immunosuppression agent is an anti-inflammatory agent, more particularly mycophenolate.  Mycophenolate is taught by Shin as discussed above.  As such, Tubert further in view of Shin render claims 33 and 34 as discussed above. 
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; 
In the present situation, rationales A and G are applicable. The claimed method was known in the art at the time of filing as indicated by Tubert in view of Shin. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4, and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the following:
Claim 2.  A method of treating LINC in a mammal in need thereof comprising administering to the mammal’s cisterna magna an rAAV particle comprising an AAV capsid protein and a vector comprising a nucleic acid encoding CLN2 inserted between a pair of AAV ITR in a manner effective to infect cells that contact the CSF of the mammal, wherein the cells express TPP1 and at least one neurological symptom of LINC is reduced or alleviated; and 
Claim 4.  A method of treating LINC in a mammal in need thereof comprising administering to the mammal’s brain ventricle, subarachnoid space and/or intrathecal space an rAAV particle comprising an AAV capsid protein and a vector comprising a nucleic acid encoding a CLN2 inserted between a pair of AAV ITR in a manner effective to infect cells that contact the CSF of the mammal, wherein the cells express the TPP1 and at least one neurological symptom of LINC is reduced or alleviated. 

The specification does not reasonably provide enablement for treating any disease by delivering to the cisterna magna, or the brain ventricle, subarachnoid space and/or intrathecal space using any therapeutic agent.  

While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”. 
Nature of Invention: A gene therapy method for treating a disease using AAV vectors delivered brain.
Breath of the Claims:  The claims recite, treating a disease in a mammal comprising administering to the mammal’s cisterna magna or the mammal’s brain ventricle, subarachnoid space and/or intrathecal space a rAAV encoding a therapeutic agent, wherein cell contacting the CSF are transduced and express the therapeutic agent and the mammal is treated.  The breadth of “a disease” encompasses any known disease of any organ is the body.  The breadth of “a therapeutic agent” is any agent know to treat any disease, disorder, or symptom thereof.  The route of administration is highly specific to particular regions of the brain and the cell transduced by this route of 
Specification Guidance:  The specification teaches the following (citations from the Pre-Grant Publication):
In certain embodiments, the disease is a lysosomal storage disease (LSD). In certain embodiments, the LSD is infantile or late infantile ceroid lipofuscinoses, neuronopathic Gaucher, Juvenile Batten, Fabry, MLD, Sanfilippo A, Hunter, Krabbe, Morquio, Pompe, Niemann-Pick C, Tay-Sachs, Hurler (MPS-I H), Sanfilippo B, Maroteaux-Lamy, Niemann-Pick A, Cystinosis, Hurler-Scheie (MPS-I H/S), Sly Syndrome (MPS VII), Scheie (MPS-I S), Infantile Batten, GM1 Gangliosidosis, Mucolipidosis type II/III, or Sandhoff disease. In certain embodiments, the disease is LINCL. In certain embodiments, the disease is a neurodegenerative disease, such as Alzheimer's disease, Huntington's disease, ALS, hereditary spastic hemiplegia, primary lateral sclerosis, spinal muscular atrophy, Kennedy's disease, a polyglutamine repeat disease, or Parkinson's disease. [0013]; [0065]
[0066] In certain embodiments, the disease is a neurodegenerative disease. In certain embodiments, the neurodegenerative disease is Alzheimer's disease, Huntington's disease, ALS, hereditary spastic hemiplegia, primary lateral sclerosis, spinal muscular atrophy, Kennedy's disease, a polyglutamine repeat disease, or Parkinson's disease.
Working Examples: The specification describes the following:
EXAMPLE 1 

[0145] Lysosomal storage disorders (LSDs) constitute a large class of inherited metabolic disorders. Most LSDs are caused by lysosomal enzyme deficiencies which lead to organ damage and often central nervous system (CNS) degeneration. Late infantile neuronal ceroid lipofuscinosis (LINCL) is an autosomal recessive neurodegenerative disease caused by mutations in a ceroid-lipofuscinosis (CLN), neuronal 2 gene CLN2, which encodes the lysosomal protease tripeptidyl peptidase 1 (TPP1). LINCL is characterized clinically by normal birth and early development, onset of seizures by 18-24 months, progressive motor and cognitive decline, and premature death. The disease is due to a deficiency in TPP1, which is a soluble, M-6-P decorated lysosomal enzyme. 
[0146] Enzyme-replacement therapy (ERT) is currently available for lysosomal storage diseases affecting peripheral tissues, but has not been used in patients with central nervous system (CNS) involvement. A recent study investigated whether enzyme delivery through the cerebrospinal fluid was a potential alternative route to the CNS for LINCL (Chang et al., Molecular Therapy 16:649-656, 2008). Treated mice showed attenuated neuropathology, and decreased resting tremor relative to vehicle-treated mice. 
[0147] In the present work, it was investigated whether global delivery of a vector could be effectively performed in order to achieve steady-state levels of enzyme in the cerebrospinal fluid (CSF) by means of injection in the brain. Studies were performed in a dog model of LINCL. 

[0149] Affected LINCL pups were given gene therapy at three months of age. For gene therapy, AAV2-CLN2 generated (see WO 2012/135857), and was injected at a single site (lateral ventricle) or at two sites (lateral ventricle plus cisterna magna) in the brain. Needles were placed into the ventricle, or into the ventricle and cistern magna, and vector infused slowly over several minutes. While much of the TPP1 made within a cell stayed in that cell, a portion was secreted and taken up by neighboring cells. This property of secretion and uptake is called "cross-correction" (FIG. 2). Cross-correction is valuable in the context of gene therapy in that if the CLN2 gene is transferred to strategically situated cells in the LINCL brain, then this can allow for cross-correction of many surrounding cells. 
[0150] In the present study, the problem of globally delivering the therapeutic vector took advantage of the CSF flow in the brain by targeting cells that line the ventricles and cells that make up the meninges. AAV2-CLN2 was injected at a single site (lateral ventricle) or at two sites (lateral ventricle plus cisterna magna) in the brain. TPP1 expression was observed in Cln2.sup.-/- dogs after AAV delivery (FIG. 3). A significant positive impact was observed on ventricular volume. The effect of AAV.TPP1 on autofluorescence was also evaluated (FIG. 4A). FIG. 4B shows T1-MM images of 
[0151] In untreated affected dogs, ventricular spaces enlarge to ten times the size of normal dogs, whereas AAV2-CLN2 gene therapy significantly reduced this effect. Further, a broad distribution of enzyme was observed, as was a clinical benefit (lifespan and clinical examination). Without treatment, affected dogs show signs of disease in all 22 tests by 30 weeks of age. They reach end-stage disease and must be euthanized between 45 and 48 weeks of age. In dogs that received AAV2-CLN2 gene therapy, the onset of every one of these signs was delayed or prevented. 
[0152] An increase in TPP1 activity was observed in CSF after combined cisterna and ventricular delivery. 
[0153] Thus, in the LINCL dog, AAV2-CLN2 gene transfer resulted in TPP1 protein replenishment to many areas of the brain, and the results indicated that AAV2-CLN2 gene transfer provided significant therapeutic effects, reduced or delayed symptoms and improved the quality of life for the LINCL dogs. 
[0154] The huTPP1 activity in CSF declined shortly after injection (FIG. 5). A broad distribution of enzyme was observed, but the levels were low at the time of sacrifice 6-8 months post-gene therapy. It was postulated that the decline in activity was a result of an immune response to the human enzyme in the dogs. In order to inhibit the decline in activity, an anti-inflammatory agent (mycophenolate) was introduced. The results indicated that the anti-inflammatory agent did not inhibit the enzymatic activity of the huTPP1, and was effective in extending the length of time that the enzyme activity was present (FIG. 6), and sustained enzyme activity levels were observed. 

[0156] An increase in TPP1 enzyme activity was observed in many tissues two months post-administration (FIGS. 8, 9A and 9B). 
[0157] FIG. 10 shows the onset of clinical signs in LINCL dogs. caTPP1 activity was observed in meninges and peripheral tissue, such as the liver (FIG. 11). 
[0158] Thus, the inventors have shown the transformation of pendymal cells by AAV2/2, that canine TPP1 enzyme was produced and flowed with CSF, and that mycopheolate treatment pro rot caCLN2 injection could prevent immunoresponse in dogs. 

EXAMPLE 2 
Studies in Non-Human Primates 
[0159] Using techniques similar to those described above, the inventors observed that AAVeGFP transduced ependyma in nonhuman primate brain. In vivo assessment of 
[0160] AAV2/2.TPP1 delivery in rhesus brain was performed by injecting AAV.TPP1 into the ventricle or cisterna magna, harvesting the tissue 4-12 weeks later, and evaluating the TPP1 activity in CSF or tissue lysates (FIG. 12). Activity was observed in the vestibular area (brainstem) in the non-human primates (FIG. 13). Thus, the ventricular lining cells provided a source of recombinant enzyme for broad CNS distribution.
Thus while the specification contemplates treating all disease, only further describes LSD and neurodegenerative disease to be treated.  The specification further only provides one reduction to practice that treats LINC.  The specification does not provide any guidance other disease that will be treated by administration of AAV vector 
State of the Art:  Horgan (Printout from https://blogs.scientificamerican.com/cross-check/has-the-era-of-gene-therapy-finally-arrived/.  PP. 1-13, 2017) teaches that the first gene therapy in a human was attempted in 1990 by geneticist William Anderson.  However, Gene therapy has never fulfilled these grand hopes. In the decades since Anderson’s experiment, thousands of clinical trials of gene therapies have been carried out. But the first gene therapy was only approved for sale in the U.S. in 2017 (p. 2, par 1 and p. 3, first par).  Horgan further teaches that gene therapy turned out to be extremely difficult, because it can trigger unpredictable, fatal responses from the body’s immune system.  The National Institutes of Health warns that gene therapy “can have very serious health risks, such as toxicity, inflammation, and cancer”.  See p. 4, par 1.  Kymriah is a case in point. The FDA press release warns that Kymriah can cause “life-threatening” immune reactions and “neurological events,” as well as “serious infections, low blood pressure (hypotension), acute kidney injury, fever, and decreased oxygen (hypoxia).” According to The New York Times, the FDA “is requiring that hospitals and doctors be specially trained and certified to administer [Kymriah], and that they stock a certain drug needed to quell severe reactions.”  See p. 4, par 2.  
Thus the teachings of Horgan demonstrate that while techniques for developing gene therapy have been long in the process in development in the prior art, at the time of the invention and post-filing the ability to use gene therapies for therapeutic purposes 
Mali (Indian J Hum Genet 19(1):3-8. 2013. doi: 10.4103/0971-6866.112870) specifically addresses the types of research being done in cancer gene therapy to overcome the obstacles to it success.  Mali teaches that although gene therapy as a treatment for disease holds great promise, progress in developing effective clinical protocols has been slow. The problem lies in the development of safe and efficient gene-delivery systems.  The goal of cancer gene therapy is to introduce new genetic material into target cells without toxicity to non-target tissues (p. 1 of 8, par 1 and 3).  Mali teaches, “The ideal vector would transfer a precise amount of genetic material into each target cell thereby allowing for expression of the gene product without causing toxicity.…An ideal vector should deliver gene to a specific cell type, accommodate foreign genes of sufficient size, achieve the level and duration of trans-genic expression sufficient to correct the defect and be nonimmunogenic and safe”. See p. 2 par 2 and 3.  This discussion of “ideal vectors” describes the problems that still need to be addressed in the art before clinical gene therapy is success (i.e.-non-toxicity, delivery of precise amounts of genetic materials, target cell specify, accommodation of foreign gene size, stable expression at therapeutic levels, and elicitation of immune responses).  Mali teaches that non-viral vector approaches are still in consideration because they are 
Fumoto et al (Targeted Gene Delivery: Importance of Administration Routes.  Chapter 1. http://dx.doi.org/10.5772/54741, pp. 1-31, 2013) teaches that there are two strategies to perform gene therapy, that is, ex vivo methods and in vivo methods. In ex vivo gene transfer, once cells are taken from a patient, in vitro gene transfer is performed, and then transfected cells are introduced into the patient. Since ex vivo gene transfer requires a cell culture facility, the procedure is cumbersome. On the other hand, in vivo gene transfer is performed by directly administering genetic medicine into the patient. When foreign genes are administered into systemic circulation as a naked form, they are rapidly taken up by the reticuloendothelial system and degraded by nuclease in the blood [4]; thus, foreign genes themselves are generally inactive in gene transfer. As such, to achieve in vivo gene transfer, both viral and non-viral vectors have been utilized. In both cases, the selectivity of transgene expression in target organs/sites/cells would determine the therapeutic outcome. Uncontrolled transgene expression in non-target organs/sites/cells is problematic due to high biological activities of transgene products. Furthermore, undesirable biodistribution of vectors leads to their loss and vector-dependent side effects. Thus, gene delivery systems that are targeted to specific organs/sites/cells are important for not only efficacy but also safety.  See par bridging 
Thus the art teaches that not all disease will be treated by a gene therapy that is administered to particular regions of the brain as the claimed because the success of gene therapy is in part reliant upon organ specific routes of administration.  
The art also teaches that not all disease and in particular all LSD involve neuropathies.  For example, Mirando et al (Blood 134 (supplement 1), abstract, 2019) state, “Over 90% of patients have type 1 GD, which is characterised by lipid engorged macrophages (known as Gaucher cells) in multiple organs, including spleen, liver and bone marrow, with no overt involvement of the central nervous system (CNS).”   See page 1 paragraph 1.  As such, Gaucher disease, as encompassed by the claims would not predictably be treated by a gene therapy method that delivers an AAV vector to the brain because the brain is not the target site of pathology, the liver is. NORD (see printout  Raredisease.org  pp. 1-6, 2006) teaches that lysosomal storage disorders are are inherited metabolic disease due to mutations or gene deficiencies.   However, the 
Thus the breadth of the claims to treating any disease lacks enablement because the specification solely provides specific guidance to treating one disease by the claimed route of administration and art teaches that the claimed method will not predictably treat diseases that do not have neurological involvement.
Therefore at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632